Case 2:18-cv-06358-JMA-AYS Document 1 Filed 11/08/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MIREILLE FABIUS as the surviving spouse
and administrator of the Estate of CLAUDE
FABIUS;
                                                         Civil Action No.:
                           Plaintiff,

   – against –

PIERRE-YVES GARDÈRE a/k/a
GARDÈRE PIERRE-YVES
                                                                    COMPLAINT
                           Defendant.



       Plaintiff, MIREILLE FABIUS, as the surviving spouse and administrator of the estate of

CLAUDE FABIUS, by her attorneys, Hill Wallack LLP, for her Complaint, alleges:

       1.        This action is brought to recover on a loan made by the late Claude Fabius, in the

principal sum of One Hundred Fifty Thousand Dollars and Zero Cents ($150,000.00)

(plus accrued interest, costs, and attorneys’ fees) (the “Note”) to Defendant, Pierre-Yves Gardère

a/k/a Gardère Pierre-Yves (“Pierre-Yves”), who is in default. Mireille Fabius, as the surviving

spouse and administrator of the estate of Clause Fabius (“Fabius”), hereby asserts claims for

breach of the Note and unjust enrichment.

                                  JURISDICTION AND VENUE

       2.        Fabius is an individual residing at 48 Sunset Drive, Hempstead, New York,

within the Eastern District of New York.

       3.        Upon information and belief, Pierre-Yves is an individual domiciled in the

State of Florida, with a residence located at 6209 Paradise Point Drive, Miami, Florida.
Case 2:18-cv-06358-JMA-AYS Document 1 Filed 11/08/18 Page 2 of 4 PageID #: 2



        4.      The     Court    has   original   jurisdiction   over   this   action   pursuant    to

28 U.S.C. § 1332(a)(1), as Fabius, on the one hand, and Pierre-Yves, on the other hand, are

citizens of different states, and the matter in controversy exceeds the sum of $75,000.00.

        5.      Venue is proper in this district as Plaintiff is resides in the Eastern District of New

York.

                                FACTS COMMON TO ALL COUNTS

        6.      In or about January 2010, Pierre-Yves approached the late Claude Fabius, seeking

a loan in the amount of $150,000.00, to infuse cash in Pierre-Yves’ business.

        7.      Thereafter, on January 3, 2010, for good and valuable consideration, Pierre-Yves

made and delivered to the late Claude Fabius a Promissory Note in the original principal amount

of $150,000.00, with a fixed interest rate of 12% per year, at a rate of $1,500.00 per month.

        8.      The Note was executed by the Pierre-Yves in Port-au-Prince, Haiti.

        9.      Pursuant to the Note, Pierre-Yves agreed to pay the entire principal, plus interest,

by January 3, 2013.

        10.     Pursuant to the Note, Pierre-Yves promised to pay the late Claude Fabius’

attorneys’ fees and costs of suit in connection with any efforts to collect on or enforce the Note.

        11.     Pierre-Yves defaulted by failing, without limitation, to make full and complete

payment on or before January 3, 2013.

        12.     To date, Pierre-Yves has failed to make full and complete payment of the amounts

due and owing under the Note, including principal and accrued interest.

                          AS AND FOR A FIRST CLAIM FOR RELIEF
                               (Breach of the Promissory Note)

        13.     Fabius repeats and realleges the allegations contained in the preceding paragraphs

as if set forth fully herein.
Case 2:18-cv-06358-JMA-AYS Document 1 Filed 11/08/18 Page 3 of 4 PageID #: 3



        14.     As a result of Pierre-Yves’ default under the Note, he is liable to Fabius for all

amounts due thereunder, including, but not limited to, interest, attorneys’ fees, and costs.

        15.     As of November 3, 2018, the principal sum of One Hundred Thirty-Five

Thousand Four Dollars and Zero Cents ($135,400.00) was due and owing to Fabius by

Pierre-Yves under the Note.

        16.     As of November 3, 2018, unpaid interest, calculated at a rate of 12% per year, at a

rate of $1,500 per month, totaled One Hundred Fifty Nine Thousand dollars ($159,000), for

which Pierre-Yves is liable to Fabius.

        17.     Pierre-Yves is also liable to Fabius for costs of suit, and attorneys’ fees and costs.

        18.     Neither Fabius, nor the late Claude Fabius, are in default of any obligation set

forth in the Note.

                        AS AND FOR A SECOND CLAIM FOR RELIEF
                                   (Unjust Enrichment)

        19.     Fabius repeats and realleges the allegations contained in the preceding paragraphs

as if set forth fully herein.

        20.     Pierre-Yves benefitted as a result of the failure and refusal to make repayment of

the Note.

        21.     Equity and good conscience require that Pierre-Yves provide Fabius with fair and

reasonable restitution in the amount in which they were unjustly enriched.

        WHEREFORE, Fabius demands judgment in its favor and against Pierre-Yves, in the

amount of Two Hundred Ninety Four Thousand Four Hundred Dollars ($294,400.00), through

November 3, 2018, together with additional, accrued interest, costs of suit, attorneys’ fees and

costs, and such other and further relief as this Court deems equitable and just.
Case 2:18-cv-06358-JMA-AYS Document 1 Filed 11/08/18 Page 4 of 4 PageID #: 4



Dated: November 8, 1018                       HILL WALLACK LLP
       Princeton, New Jersey
                                        By:           Sean D. Adams
                                              Sean D. Adams, Esquire
                                              Evan M. Goldman, Esquire
                                              (Pro Hac Vice Forthcoming)
                                              21 Roszel Road
                                              Princeton, New Jersey 08540
                                              Tel: (609) 924-0808
                                              SAdams@HillWallack.com
                                              EGoldman@HillWallack.com
                                              Attorneys for Plaintiff
